Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 1/26/2022 and the supplemental response filed on 2/4/2022 have been considered.
The 112 rejection of claims 2, 8 and 10-11 have been traversed and the 112 rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Examiner respectfully suggests that the removal of the term “substantially” from the claim will traverse the 112 rejection.
In order to expedite prosecution, the phrase “substantially a same height” is construed as how it might be interpreted by a person having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2020/0381383, “Hsu”).

 Regarding claim 21, Hsu anticipates A wiring board, comprising: a resin insulating layer having a component mounting surface (Fig. 3A, [0027]; dielectric layer 115 is a wiring board comprising a resin insulating layer having a component mounting surface); 
a plurality of first connection pads formed on the component mounting surface of the resin insulating layer (Fig. 3A, [0034]; the two rightmost bulk metal layers 142 of Fig. 3A are a plurality of first connection pads formed on the component mounting surface of the dielectric layer 115); 
a plurality of second connection pads formed on the component mounting surface of the resin insulating layer such that the plurality of second connection pads is surrounding the plurality of first connection pads (Fig. 3A, [0034]; the two leftmost bulk metal layers 142 of Fig. 3A are a plurality of second connection pads formed on the component mounting surface of the dielectric layer 115 such that the plurality of second connection pads is surrounding the plurality of first connection pads.  Examiner’s note: Fig. 3A shows a portion of the dielectric layer 115.  See Fig. 1 which shows that the second connection pads surround the first connection pads); 
a protruding part comprising a metal material and formed on the component mounting surface of the resin insulating layer such that a portion of the protruding part is embedded in the resin insulating layer and that the protruding part is positioned between the plurality of first connection pads and the plurality of second connection pads and surrounding the plurality of first connection pads (Fig. 3A, [0034]; the bulk metal layer 142 which is immediately adjacent to the first connection pads of Fig. 3A is a protruding part comprising a metal material and formed on and is embedded in the component mounting surface of the dielectric layer 115 and is positioned between the plurality of first connection pads and the plurality of second connection pads and surrounding the plurality of first connection pads); 
and a second protruding part formed on the component mounting surface of the resin insulating layer such that the second protruding part is surrounding the protruding part and that the second protruding part has an upper surface having a height that is higher than a height of an upper surface of the protruding part (Fig. 3A, [0034]; the combination of the bulk metal layer 142, the electroless nickel layer 146, and the electroless gold layer 148 which is immediately adjacent to the second connection pads of Fig. 3A is a second protruding part formed on the component mounting surface of the dielectric layer 115 such that the second protruding part is surrounding the protruding part and that the second protruding part has an upper surface having a height that is higher than a height of an upper surface of the protruding part), 
wherein the plurality of first connection pads, the plurality of second connection pads and the protruding part are formed such that upper surfaces of the first connection pads and second connection pads and the upper surface of the protruding part are substantially a same height relative to the component mounting surface of the resin insulating layer (Fig. 3A, [0034]; the plurality of first connection pads, the plurality of second connection pads and the protruding part are formed such that upper surfaces of the first connection pads and second connection pads and the upper surface of the protruding part are substantially a same height relative to the component mounting surface of the dielectric layer 115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2010/0078791, “Yim”) in view of Hsu et al. (US 2020/0381383, “Hsu”).

	Regarding claim 1, Yim discloses A wiring board, comprising (Figs. 1A, 1B, 2A, [0030]; package 10a is a printed wiring board): 
a resin insulating layer having a component mounting surface (Figs. 1A, 1B, 2A, [0030]; the first substrate 100 has a component mounting surface); 
a plurality of first connection pads embedded in the component mounting surface of the resin insulating layer (Figs. 1A, 1B, 2A, [0030]; the first landing pads 111 are formed on the component mounting surface); 
a plurality of second connection pads embedded in the component mounting surface of the resin insulating layer such that the plurality of second connection pads is surrounding the plurality of first connection pads (Figs. 1A, 1B, 2A, [0030]; the second landing pads 115 are embedded in the component mounting surface and surround the first landing pads 111); 
and a protruding part formed on the component mounting surface of the resin insulating layer such that the protruding part is positioned between the plurality of first connection pads and the plurality of second connection pads and surrounding the plurality of first connection pads (Figs. 1A, 1B, 2A, [0045]; the dam 280a is a protruding part formed on the component mounting surface such that the dam 280a is positioned between the first landing pads 111 and the second landing pads 115 and surrounding the first landing pads 111).
 	Yim does not disclose the plurality of second connection pads has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively, the protruding part comprising a metal material and a portion of the protruding part is embedded in the resin insulating layer.
Hsu discloses the plurality of second connection pads has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively (Figs. 3A, 12A, 12B, [0027], [0034], [0036], [0052]; the plurality of second connection pads has a plurality of portions protruding from the component mounting surface of the dielectric layer 115, respectively), 
a protruding part comprising a metal material and a portion of the protruding part is embedded in the resin insulating layer (Figs. 12A, 12B, [0027], [0036], [0052]; the metal dam structure 124 is a protruding part comprising a metal, the metal dam structure 124 includes a nickel layer 146 which is embedded in the dielectric layer 115).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yim’s wiring board with Hsu’s metal dam structure so that both surface mount (SMT) metal bumps and reinforcement structures may be simultaneously formed to achieve both fine bump pitch and structural reinforcement, as suggested by Hsu at [0021].

Regarding claim 2, Yim in view of Hsu discloses the claimed invention as applied to claim 1, above.
Yim discloses the plurality of first connection pads, the plurality of second connection pads and the protruding part are formed such that the first connection pads, second connection pads have upper surfaces that are a same height relative to the component mounting surface of the resin insulating layer (Figs. 1A, 1B, 2A, [0030]; the first landing pads 111 and the second landing pads 115 and the dam 280a are formed, the first landing pads 111 and the second landing pads 115 are a same height relative to the component mounting surface of the resin insulating layer).
Yim does not disclose the protruding part and the landing pads are a same height.
Hsu discloses the protruding part and the landing pads are a same height. (Figs. 12A, 12B, [0027], [0036], [0052]; the metal dam structure 124 is a protruding part having the same height as the metal bumps 122).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yim’s wiring board, as modified by Hsu, with Hsu’s metal dam structure so that both surface mount (SMT) metal bumps and reinforcement structures may be simultaneously formed to achieve both fine bump pitch and structural reinforcement, as suggested by Hsu at [0021].
  
Regarding claim 3, Yim in view of Hsu discloses the claimed invention as applied to claim 1, above.
Yim discloses the protruding part is formed such that the protruding part has an upper surface having a height that is higher than heights of upper surfaces of the first connection pads and second connection pads (Figs. 1A, 1B, 2A, [0045]; the dam 280a has a height that is higher than the first and second landing pads 111 and 115).

Regarding claims 4 and 12, Yim in view of Hsu discloses the claimed invention as applied to respective claims 1 and 3, above.
Yim discloses a second protruding part formed on at the component mounting surface of the resin insulating layer such that the second protruding part is surrounding the protruding part (Figs. 1A, 1B, 2A, [0030], [0045]; a second dam 280a is formed on the component mounting surface such that the second dam 280 is surrounding the dam 280a).

Regarding claims 6 and 10, Yim in view of Hsu discloses the claimed invention as applied to respective claims 1 and 2, above.
Yim does not disclose the metal material of the protruding part is same as a metal material of the first connection pads and second connection pads.
Hsu discloses the metal material of the protruding part is same as a metal material of the first connection pads and second connection pads (Figs. 12A, 12B, [0027], [0036], [0052]; the metal bumps 122 and the dam structure 124 span the bulk metal layer 142 and both are the same material, e.g., nickel layer 146).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yim’s wiring board, as modified by Hsu, with Hsu’s bulk metal layer so that both surface mount (SMT) metal bumps and reinforcement structures may be simultaneously formed to achieve both fine bump pitch and structural reinforcement, as suggested by Hsu at [0021].

Regarding claims 7 and 11, Yim in view of Hsu discloses the claimed invention as applied to respective claims 1 and 2, above.
Yim discloses the wiring board of claim 1 formed such that the wiring board does not have a core layer (Figs. 1A, 1B, 2A, [0030]; the substrate 100 does not have a core layer).

Regarding claim 8, Yim in view of Hsu discloses the claimed invention as applied to claim 2, above.
Yim discloses a second protruding part formed on the component mounting surface of the resin insulating layer such that the second protruding part is surrounding the protruding part (Figs. 1A, 1B, 2A, [0030], [0045]; a second dam 280a is formed on the component mounting surface such that the second dam 280 is surrounding the dam 280a).

Regarding claim 15, Yim in view of Hsu discloses the claimed invention as applied to claim 1, above.
Yim discloses the plurality of first connection pads is embedded in the component mounting surface of the resin insulating layer (Figs. 1A, 1B, 2A, [0030]; the first landing pads 111 are embedded in the component mounting surface such that a portion of the pads is embedded in the substrate 100). 
Yim does not disclose the plurality of first connection pads has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively.
Hsu discloses the plurality of first connection pads has a plurality of portions protruding from the component mounting surface of the resin insulating layer, respectively (Figs. 3A, 12A, 12B, [0027], [0034], [0036], [0052]; the protruding part the plurality of first connection pads has a plurality of portions protruding from the component mounting surface of the dielectric layer 115, respectively).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yim’s wiring board, as modified by Hsu, with Hsu’s connection pads so that both surface mount (SMT) metal bumps and reinforcement structures may be simultaneously formed to achieve both fine bump pitch and structural reinforcement, as suggested by Hsu at [0021].

Claims 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yim and Hsu as applied to respective claims 4, 8 and 12, above, in view of Bang et al. (US 2021/0119177, “Bang”).  

Regarding claims 5, 9 and 13, Yim in view of Hsu discloses the claimed invention as applied to respective claims 4, 8 and 12, above.
Yim does not disclose the second protruding part is formed such that the second protruding part has an upper surface having a height that is higher than a height of an upper surface of the protruding part.
Bang discloses a second protruding part is formed such that the second protruding part has an upper surface having a height that is higher than a height of an upper surface of the protruding part (Fig. 11, [0015], [0170]; a height of the outer dam is greater than a height of the inner dam).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Yim’s wiring board, as modified by Hsu, with Bang’s dam structure in order to prevent or reduce defects such as disconnection and a short circuit, as suggested by Bang at [0031].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847